J. S06042/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                    :         IN THE SUPERIOR COURT OF
                                                 :              PENNSYLVANIA
                             Appellee            :
                                                 :
                     v.                          :
                                                 :
EBONIE WALKER,                                   :
                                                 :
                             Appellant           :         No. 1513 EDA 2014


              Appeal from the Judgment of Sentence April 17, 2014
              In the Court of Common Pleas of Philadelphia County
               Criminal Division No(s).: CP-51-CR-0001510-2007
                                         CP-51-CR-0006524-2011

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                               FILED JANUARY 30, 2015

        Appellant, Ebonie Walker, appeals from the judgment of sentence

imposed after the Philadelphia County Court of Common Pleas revoked her

probation in two cases and discharged her from Mental Health Court. She

asserts the aggregate violation of probation (VOP) sentence of two-and-a-

half to five years’ imprisonment was manifestly excessive. We affirm.

        On   March    26,    2007,   Appellant       was    sentenced   to   a   ten-year

probationary term in CR-0001510-2007, after she pleaded guilty to one

count of robbery.         That probationary term was revoked after Appellant, in

CR-0006524-2011, pleaded guilty to a second robbery. The trial court, on



*
    Former Justice specially assigned to the Superior Court.
J. S06042/15


September 29, 2011, sentenced Appellant to an aggregate six to twenty-

three months’ imprisonment followed by three years’ probation for the

probation violation in CR-0001510-2007 and the new conviction in CR-

0006524-2011. Appellant was accepted into Mental Health Court, but was

sanctioned for failing three drug screens between April and August of 2013.

Her probation was again revoked after she failed to report to her probation

officer and did not appear for a hearing in October of 2013. On December

12, 2013, the trial court imposed aggregate VOP sentences of eleven-and-a-

half to twenty-three months’ imprisonment followed by five years’ probation.

     On December 23, 2013, the trial court paroled Appellant to Eagleville

Hospital, where she remained until an anticipated discharge to Fresh Start

on February 17, 2014. However, following an interview, Fresh Start denied

her placement at their recovery home. Appellant was taken into custody the

following day for noncompliance with treatment.       The trial court, on April

17, 2014, found Appellant was in “technical violation” of her probation. That

same day, the court imposed the instant concurrent sentences of two-and-a-

half to five years’ imprisonment on the underlying robbery convictions and

terminated her from Mental Health Court. This timely appeal followed.

     Appellant presently claims the trial court imposed a “manifestly

excessive” VOP sentence.    Appellant’s Brief at 3.   She argues the court’s

“failure to consider [her] individualized circumstances and rehabilitative

needs demonstrates that the lower court abused its discretion and must be



                                    -2-
J. S06042/15


reversed.”   Id. at 15.   According to Appellant, the present VOP sentences

related only to the technical violations that occurred during treatment at

Eagleville and the interview for placement at Fresh Start. Id. at 12-14. She

contends the “gravity of her offenses, that is, her poor attitude during

treatment and her uncooperative responses during an interview [for

placement following discharge], did not rise to the extreme level of

infractions requiring a lengthy sentence.”        Id. at 14.   Furthermore, she

suggests that her “compliance with the terms of probation outweighed the

violations she incurred.” Id. No relief is due.

      At the outset, we note Appellant has preserved her challenge to the

discretionary aspects of sentence by timely filing a motion to modify her

sentence and a notice of appeal, and setting forth her claim in a timely

Pa.R.A.P. 1925(b) statement. See Commonwealth v. Cartrette, 83 A.3d
1030, 1042 (Pa. Super. 2013) (en banc). Moreover, Appellant has complied

with the procedural requirement to include in her brief a Pa.R.A.P. 2119(f)

statement of reasons for allowance of appeal. See id.

      We next consider whether Appellant’s Pa.R.A.P. 2119(f) statement

raises a substantial question.

            The determination of what constitutes a substantial
         question must be evaluated on a case-by-case basis. A
         substantial question [exists] only when the [defendant]
         advances a colorable argument that the sentencing judge’s
         actions were either: (1) inconsistent with a specific
         provision of the Sentencing Code; or (2) contrary to the
         fundamental norms which underlie the sentencing process.



                                     -3-
J. S06042/15


Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (citations

omitted), appeal denied, 77 A.3d 1258 (Pa. 2013).

      Instantly, according to Appellant’s Pa.R.A.P. 2119(f) statement, the

trial court “imposed a sentence that was grossly disproportionate to [her]

violations, which were technical in nature, and the court gave little

consideration to [her] mental health.”      Appellant’s Brief, at 9.   Appellant’s

contention that the sentence was grossly disproportionate to the technical

violation presents a substantial question.           See Commonwealth v.

Malovich, 903 A.2d 1247, 1253 (Pa. Super. 2006); Commonwealth v.

Sierra, 752 A.2d 910, 913 (Pa. Super. 2000). Her remaining argument that

the court inadequately weighed her mental health issues generally does not

raise a substantial question.    See Commonwealth v. Matroni, 923 A.2d
444, 455 (Pa. Super. 2007).      Nevertheless, we will address the merits of

Appellant’s claim that the sentence was manifestly excessive in light of the

totality of the circumstances.

      Our standard of review is well settled.

         [S]entencing is vested in the discretion of the trial court,
         and will not be disturbed absent a manifest abuse of that
         discretion. An abuse of discretion involves a sentence
         which was manifestly unreasonable, or which resulted from
         partiality, prejudice, bias or ill will. It is more than just an
         error in judgment.

Malovich, 903 A.2d at 1252-53 (citations omitted).

            Section 9721(b) constrains a sentencing court’s
         discretion in that it requires that any sentence imposed be
         “consistent with the protection of the public, the gravity


                                      -4-
J. S06042/15


         of the offense[,] . . . and the rehabilitative needs of the
         defendant.” 42 Pa.C.S. § 9721(b) (emphasis added). A
         sentence that disproportionally punishes a defendant in
         excess of what is necessary to achieve consistency with
         the section 9721(b) factors violates the express terms of
         42 Pa.C.S. § 9721(b), as would a sentence that is
         disproportionately lenient. Certainly consistency with
         section 9721(b) factors does not require strict
         proportionality in sentencing, and the non-quantifiable
         nature of the factors considered would not permit such a
         rule in any event. However, a sentence that is clearly and
         excessively disproportionate is, by definition, inconsistent
         with “the protection of the public, the gravity of the
         offense [,] ... and the rehabilitative needs of the
         defendant.” 42 Pa.C.S. § 9721(b).

Commonwealth v. Williams, 69 A.3d 735, 742 (Pa. Super. 2013), appeal

denied, 83 A.3d 415 (Pa. 2014).

      Following our review, we discern no basis upon which to conclude that

the trial court abused its discretion or that the instant total sentence of two-

and-a-half to five years’ imprisonment was manifestly excessive.            We

emphasize that the trial court found that Appellant failed to remain in

treatment as required by the terms of her probation. The court’s finding was

supported by undisputed reports that Appellant sabotaged the interview for

placement at Fresh Start and stated she would rather go to jail than go to a

recovery house. Moreover, the trial court, when fashioning its sentence, was

entitled to consider Appellant’s entire history under supervision. In light of

the present record, the court’s determinations, namely that Appellant’s

conduct and history under supervision evinced lack of rehabilitative

potential, the potential for reoffending, and a need to protect the public,



                                     -5-
J. S06042/15


were not manifestly unreasonable.      Accordingly, we affirm the sentence

imposed by the trial court.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/30/2015




                                    -6-